                Case 17-51882-CSS         Doc 295      Filed 02/20/20     Page 1 of 5




                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF DELAWARE

In re                                              Chapter 11

PARAGON OFFSHORE PLC, et al.,                      Case No. 16-10386 (CSS)

                        Debtors.

PARAGON LITIGATION TRUST,

                        Plaintiff,

v.

NOBLE CORPORATION PLC, NOBLE
CORPORATION HOLDINGS LTD, NOBLE
CORPORATION, NOBLE HOLDING
INTERNATIONAL (LUXEMBOURG)
S.à.r.l., NOBLE HOLDING
INTERNATIONAL (LUXEMBOURG
NHIL) S.à.r.l., NOBLE FDR HOLDINGS
                                   Adv. Proc. No. 17-51882 (CSS)
LIMITED, NOBLE HOLDING
INTERNATIONAL LIMITED, NOBLE
HOLDING (U.S.) LLC, NOBLE
INTERNATIONAL FINANCE COMPANY,
MICHAEL A. CAWLEY, JULIE H.
EDWARDS, GORDON T. HALL, JON A.
MARSHALL, JAMES A. MACLENNAN,
MARY P. RICCIARDELLO, JULIE J.
ROBERTSON, AND DAVID W.
WILLIAMS,

                        Defendants.


                     PLAINTIFF’S RULE 26(A) EXPERT DISCLOSURES

         Plaintiff designates the following persons as experts in this case.

                                          Retained Experts

Jeffrey Spittel
FTI
1301 McKinney Street Suite 3500
Houston, Texas 77010



KE 66796158.2
                Case 17-51882-CSS        Doc 295     Filed 02/20/20     Page 2 of 5




Mr. Spittel’s expert reports contain the information required by Rule 26(a)(2)(A).

Professor Jack F. Williams
Baker Tilly Virchow Krause, LLP
1050 Crown Pointe Parkway Suite 1650
Atlanta, Georgia 30338

Professor Williams’ expert reports contain the information required by Rule 26(a)(2)(A).


                Non-Retained Fact Witnesses Who May Provide Expert Testimony

         The following fact witnesses have not been retained or specially employed to provide

expert testimony in this case and do not regularly give expert testimony as part of their duties.

While they are fact witnesses, and were each deposed during fact discovery, some of their

testimony might be deemed opinion testimony under Federal Rules of Evidence 702, 703, or

705. Out of an abundance of caution, and without conceding that the following testimony is

subject to the disclosure requirements of Federal Rule of Civil Procedure 26(a)(2)(C), Plaintiff

may call the following witnesses at trial:

All witnesses designated by Defendants as Non-Retained Fact Witnesses Who May Provide
Expert Testimony (Doc. 294)

Jeffrey Chastain
c/o Lauren E. Aguiar
Skadden, Arps, Slate, Meagher & Flom LLP
4 Times Square
New York, New York 10036

Jeffrey Chastain, Vice President of Investor Relations and Corporate Communications for Noble,
may testify on the following subject matters:

   Paragon’s and Noble’s business strategies and financial forecasts; and

   the offshore drilling market and the outlook for standard specification assets.

The factual bases for this testimony are Mr. Chastain’s personal knowledge and experience in the
offshore drilling industry, including at Noble. He testified on these and other issues that may be
the subject of his trial testimony at his August 15, 2019 deposition.



                                                 2
KE 66796158.2
                Case 17-51882-CSS        Doc 295     Filed 02/20/20      Page 3 of 5




Janet Duncan
c/o Keith M. Fleischman
Fleischman Bonner & Rocco LLP
565 Fifth Avenue, 7th Floor
New York, New York 10017

Janet Duncan, former Vice President and Treasurer for Noble, may testify on the following
subject matters:

   Paragon’s and Noble’s business strategies, financial forecasts, and relationships with banks
    and ratings agencies; and

   the offshore drilling market and the outlook of standard specification assets.

The factual bases for this testimony are Ms. Duncan’s personal knowledge and experience in the
offshore drilling industry, including at Noble. She testified on these and other issues that may be
the subject of her trial testimony at her September 26, 2019 deposition.

Christopher Hefty
c/o Robert Cooper
Cleary, Gottlieb, Steen & Hamilton, LLP
One Liberty Plaza
New York, New York 10006

Christopher Hefty of Barclays Capital, Inc., may testify on the following subject matters:

   investment banking related to the energy, oil and gas, and oilfield services industries;

   Paragon’s and Noble’s business strategies and financial forecasts; and

   the offshore drilling market and the outlook of standard specification assets.

The factual bases for this testimony are Mr. Hefty’s personal knowledge and experience in the
investment banking industry, including at Barclays. He testified on these and other issues that
may be the subject of his trial testimony at Barclays’ September 27, 2019 deposition.

James MacLennan
c/o Lauren E. Aguiar
Skadden, Arps, Slate, Meagher & Flom LLP
4 Times Square
New York, New York 10036

James MacLennan, former Senior Vice President, Chief Financial Officer, and Treasurer for
Noble, may testify on the following subject matters:

   the offshore drilling market and the outlook of standard specification assets;


                                                 3
KE 66796158.2
                Case 17-51882-CSS         Doc 295     Filed 02/20/20      Page 4 of 5




   the functionality, features, condition, and useful life of standard specification assets; and

   Paragon’s and Noble’s business strategies and financial forecasts.

The factual bases for this testimony are Mr. MacLennan’s personal knowledge and experience in
the offshore drilling industry, including at Noble. He testified on these and other issues that may
be the subject of his trial testimony at his July 24-25, 2019 deposition.

Andrew Stull
c/o Kenneth Pasquale
Stroock & Stroock & Lavan LLP
180 Maiden Lane
New York, New York 10038

Andrew Stull, Managing Director for Houlihan Lokey, Inc., may testify on the following subject
matters:

   financial feasibility, valuation, and solvency analysis in the energy, oil and gas, and oilfield
    services industries.

The factual bases for this testimony are Mr. Stull’s personal knowledge and experience in the
financial services industry, including at Houlihan. He testified on these and other issues that
may be the subject of his trial testimony at Houlihan’s July 23, 2019 deposition.




                                                  4
KE 66796158.2
                Case 17-51882-CSS   Doc 295    Filed 02/20/20     Page 5 of 5




Dated: February 20, 2020
                                              PACHULSKI STANG ZIEHL & JONES LLP

                                              /s/ Timothy P. Cairns
                                              Laura Davis Jones (DE Bar No. 2436)
                                              Timothy P. Cairns (DE Bar No. 4228)
                                              919 N. Market Street, 17th Floor
                                              P.O. Box 8705
                                              Wilmington, DE 19899-8705 (Courier 19801)
                                              Telephone: (302) 652-4100
                                              Facsimile: (302) 652-4400
                                              ljones@pszjlaw.com
                                              tcairns@pszjlaw.com

                                              – and –

                                              KIRKLAND & ELLIS LLP
                                              David J. Zott, P.C. (admitted pro hac vice)
                                              Jeffrey J. Zeiger, P.C. (admitted pro hac vice)
                                              William E. Arnault (admitted pro hac vice)
                                              Anne I. Salomon (admitted pro hac vice)
                                              300 N. LaSalle Street
                                              Chicago, IL 60654
                                              Telephone: (312) 862-2000
                                              Facsimile: (312) 862-2200
                                              dzott@kirkland.com
                                              jzeiger@kirkland.com
                                              warnault@kirkland.com
                                              anne.salomon@kirkland.com

                                              Co-Counsel for Plaintiff




                                          5
KE 66796158.2
